UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2012 Commission File Number 001-33922 DRYSHIPS INC. 80 Kifissias Avenue Amaroussion 15125, Athens Greece (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 to this Report on Form 6-K are the Management's Discussion and Analysis of Financial Condition and Results of Operations and the unaudited interim condensed consolidated financial statements and related information and data of DryShips Inc. (the "Company") as of and for the six-month period ended June 30, 2012. Attached hereto as Exhibit 101 to this Report on Form 6-K is the Interactive Data File relating to the following materials from this Report on Form 6-K, formatted in Extensible Business Reporting Language (XBRL): (i) Consolidated Balance Sheets as of December 31, 2011 and June 30, 2012 (unaudited); (ii) Unaudited Interim Condensed Consolidated Statements of Operations for the six-month periods ended June 30, 2011 and 2012; (iii) Unaudited Interim Condensed Consolidated Statements of Comprehensive Income/ (Loss) for the six-month periods ended June 30, 2011 and 2012; (iv) Unaudited Interim Condensed Consolidated Statements of Cash Flows for the six-month periods ended June 30, 2011 and 2012; and (v) Notes to Unaudited Interim Condensed Consolidated Financial Statements.Users of this data are advised, in accordance with Rule 406T of Regulation S-T promulgated by the Securities and Exchange Commission, that this Interactive Data File is deemed not filed or part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, and otherwise is not subject to liability under those sections. This Report on Form 6-K and the exhibits hereto are hereby incorporated by reference into the Company's Registration Statement on Form F-3 ASR (Registration No. 333-169235) filed with the Securities and Exchange Commission on September 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DRYSHIPS INC. (Registrant) Dated:August 17, 2012 By: /s/ George Economou George Economou Chief Executive Officer Exhibit 99.1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise specified herein, references to "DryShips" or the "Company" or "we" shall include DryShips Inc. and its subsidiaries. The following management's discussion and analysis should be read in conjunction with our unaudited interim condensed consolidated financial statements and related notes included herein. This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, such as those set forth in the section entitled "Risk Factors" included in the Company's Annual Report on Form 20-F for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission (the "Commission") on March 16, 2012 and our Registration Statement on Form F-3ASR, filed with the Commission on September 7, 2010. See also the discussion in the section entitled "Forward Looking Statements" below. Results of Operations Six-months ended June 30, 2012 compared to the six-months ended June 30, 2011. Selected Financial Data (Expressed in thousands of U.S. Dollars) Six-month period ended June 30, Change Amount % REVENUES: Voyage revenues and amortization of above market acquired time charters $ $ $ (19.6)% Revenues from drilling contracts and amortization of above market acquired drilling contracts 80.8% 35.3% EXPENSES: Voyage expenses (13.1)% Vessels, drilling rigs and drillships operating expenses 85.5% Depreciation and amortization 37.2% Vessel impairment charge - (100.0)% Loss on sale of assets, net 36.6% Gain from vessel insurance proceeds - (100.0)% General and administrative expenses 21.2% Legal settlements and other - - Operating income 672.7% OTHER INCOME /(EXPENSES): Interest and finance costs 67.9% Interest income (87.7)% Loss on interest rate swaps (45.4)% Other, net (32,4)% Total other expenses, net 47.9% LOSS BEFORE INCOME TAXES (24.7)% Income taxes 121.2% NET LOSS (8.1)% Less: Net (income)/loss attributable to non controlling interests (626.8)% NET LOSS ATTRIBUTABLE TO DRYSHIPS INC. $ $ $ (25.7)% 1 Revenues Drybulk Carrier segment Voyage revenues decreased by $50.6 million, or 26.6%, to $139.5 million for the six-month period ended June 30, 2012, as compared to $190.1 million for the six-month period ended June 30, 2011. A decrease of $42.2 million, or 22.3%, is attributable to lower hire rates during the six-month period ended June 30, 2012, as compared to the relevant period in 2011. This decrease was slightly set off by the increase of $1.2 million, or 0.6% attributable to the increase in voyage days by 51 days, from 6,342 days to 6,393 days, during the six-month period ended June 30, 2012, as compared to the six-month period ended June 30, 2011, while the average number of vessels being operated during each period remained approximately the same. Amortization of above market acquired time charters decreased by $9.6 million, or 5.0%, during the six-month period ended June 30, 2012, as compared to the relevant period in 2011, relating to the vessels acquired through OceanFreight Inc. during the third quarter of 2011. Tanker segment Voyage revenues increased by $12.3 million, or 232.1%, to $17.6 million for the six-month period ended June 30, 2012, as compared to $5.3 million for the six-month period ended June 30, 2011. The increase is attributable to a larger fleet comprising of seven vessels (Saga, Vilamoura, Daytona, Belmar, Calida, Petalidi and Lipari) as compared to a fleet comprising of three vessels (Saga, Vilamoura and Daytona) in the first half of 2011. Offshore Drilling segment Revenues from drilling contracts increased by $190.5 million, or 80.8%, to $426.5 million for the six-month period ended June 30, 2012, as compared to $236.0 million for the six-month period ended June 30, 2011. The increase is primarily attributable to the operation of the Ocean Rig Mykonos and the Ocean Rig Poseidon that commenced drilling activities during third quarter of 2011, which contributed $155.8 million in aggregate revenues during the six-month period ended June 30, 2012. Further, the Ocean Rig Olympia and the Ocean Rig Corcovado, which commenced drilling activities during the first and second quarters of 2011, respectively, contributed an aggregate of $126.5 million in revenues during the six-month period ended June 30, 2012, as compared to $45.3 million in aggregate revenues during the same period in 2011, which is offset by decreased revenues amounting to an aggregateof$46.4 million for the Leiv Eiriksson and the Eirik Raude, due to lower rates and utilization during 2012. The maximum day rates for the contracts on which our drilling units were employed during the six-month period ended June 30, 2012 ranged between approximately $449,000 and $648,000 per day. The maximum day rates for the contracts on which our drilling units were employed during the six-month period ended June 30, 2011, ranged between approximately $415,000 and $665,000 per day. Revenues for the six-month period ended June 30, 2012 also include $24.6 million for loss of hire insurance recovery related to Ocean Rig Corcovado Voyage expenses Drybulk Carrier segment Voyage expenses decreased by $3.4 million, or 28.6%, to $8.5 million for the six-month period ended June 30, 2012, as compared to $11.9 million for the six-month period ended June 30, 2011. The decrease is attributable to lower hire rates during the six-month period ended June 30, 2012, as compared to the corresponding period in 2011, that resulted in lower brokerage and address commissions charged during the same period. Tanker segment Voyage expenses increased by $1.8 million, or 900.0%, to $2.0 million for the six-month period ended June 30, 2012, as compared to $0.2 million for the six-month period ended June 30, 2011.The increase is attributable to a larger fleet comprising of seven vessels (Saga, Vilamoura, Daytona, Belmar, Calida, Petalidi and Lipari) as compared to a fleet comprising of three vessels (Saga, Vilamoura and Daytona) in the first half of 2011. Offshore Drilling segment The Offshore Drilling segment did not incur any voyage expenses during the relevant periods. Vessels, drilling rigs and drillships operating expenses 2 Drybulk Carrier segment Vessels operating expenses decreased by $4.0 million, or 10.1%, to $35.7 million for the six-month period ended June 30, 2012, as compared to $39.7 million for the six-month period ended June 30, 2011.The decrease is mainly attributable to a lower cost for the drydocking of vessels during the first half of 2012, as compared to the costs incurred during the relevant period in 2011. Tanker segment Vessels operating expenses increased by $4.1 million, or 102.5%, to $8.1 million for the six-month period ended June 30, 2012, as compared to $4.0 million for the six-month period ended June 30, 2011.The increase is attributable to a larger fleet in 2012 comprising of seven vessels (Saga, Vilamoura, Daytona, Belmar, Calida, Petalidi and Lipari) as compared to a fleet comprising of three vessels (Saga, Vilamoura and Daytona) in the first half of 2011. Offshore Drilling segment Drilling rigs and drillships operating expenses increased by $126.3 million, or 121.3%, to $230.4 million for the six-month period ended June 30, 2012, compared to $104.1 million for the six-month period ended June 30, 2011. The increase in operating expenses was mainly due to the commencement of drilling operations of the Ocean Rig Mykonos and the Ocean Rig Poseidon, resulting in operating expenses of $64.4 million in total. In addition, for the six-month period ended June 30, 2012, the operating expenses relating to the Leiv Eiriksson, the Eirik Raude and the Ocean Rig Corcovado increased by $31.7 million, mainly due to a more extensive maintenance program and upgrades performed during the six-month period ended June 30, 2012. Furthermore, operating expenses related tothe Ocean Rig Olympia increased by $24.2 million during the six month period ended June 30, 2012 due to the fact that the drillship was fully operational during such period as compared to the same period in 2011, when the drillship was operating for less than a quarter. Depreciation and amortization expense Drybulk Carrier segment Depreciation and amortization expense decreased by $6.3 million, or 11.7%, to $47.4 million for the six-month period ended June 30, 2012, as compared to $53.7 million for the six-month period ended June 30, 2011. The decrease is attributable to the fleet renewal and the impairment charges incurred, which led to the decrease of the depreciable value of the vessels while the average number of vessels remained approximately the same, for the six-month periods ended June 30, 2011 and 2012. Tanker segment Depreciation and amortization expense increased by $4.4 million, or 209.5%, to $6.5 million for the six-month period ended June 30, 2012, as compared to $2.1 million for the six-month period ended June 30, 2011. The increase is attributable to the delivery of the vessels Belmar, Calida, Petalidi and Lipari after the first half of 2011. Offshore Drilling segment Depreciation and amortization expense for the drilling units increased by $46.9 million, or 71.9%, to $112.1 million for the six-month period ended June 30, 2012, as compared to $65.2 million for the six-month period ended June 30, 2011. The increase in depreciation and amortization was mainly attributable to the $35.6 million of depreciation related to the depreciation of the Ocean Rig Poseidon and the Ocean Rig Mykonos, which were delivered during the third quarter of 2011. In addition, theOcean Rig Olympia contributed $8.9 million more of depreciation in the six-month period ended June 30, 2012, as compared to the same period of 2011, due to ownership of the drillship for the entire six-month period in 2012. Vessel impairment charge Drybulk Carrier segment During the six-month period ended June 30, 2011, we recorded a loss of $112.1 million due to our decision to sell five of our vessels (La Jolla, Conquistador, Brisbane, Samsara and Toro). No such loss was recorded during the relevant period in 2012. Tanker segment The Tanker segment did not incur any impairment loss during the relevant periods. 3 Drilling Rig segment The Drilling segment did not incur any impairment loss during the relevant periods. Loss on sale of assets, net Drybulk Carrier segment Loss on sale of assets amounted to $1.0 million for the six-month period ended June 30, 2012, due to the sale of three of our vessels Avoca, Padre and Positano, while for the relevant period in 2011 there was a loss on sale of assets amounting to $0.6 million, due to the sale of one of our vessels (Primera). Tanker segment The Tanker segment did not incur any asset sales during the relevant periods. Offshore Drilling segment Gain on asset sales amounted to $0.04 million for the six-month period ended June 30, 2012, while for the relevant period in 2011 there was a loss on sale of assets amounting to $0.1 million, related to disposal of office equipment. Gain from vessel insurance proceeds Drybulk Carrier segment The Company, during the six-month period ended June 30, 2011, recorded a gain of $25.1 million due to the insurance proceeds received for the total loss of the vessel Oliva. General and administrative expenses Drybulk Carrier segment General and administrative expenses decreased by $7.7 million, or 22.3%, to $26.9 million for the six-month period ended June 30, 2012, compared to $34.6 million for the six-month period ended June 30, 2011. This decrease was mainly due to the decrease of $8.1 million in stock-based compensation, which was partly offset by the increase in consultancy fees of $1.9 million. Tanker segment General and administrative expenses increased by $2.4 million, or 126.3%, to $4.3 million for the six-month period ended June 30, 2012, compared to $1.9 million for the six-month period ended June 30, 2011.The increase is attributable to a larger fleet in 2012 comprising of seven vessels (Saga, Vilamoura, Daytona, Belmar, Calida, Petalidi and Lipari) as compared to a fleet comprising of three vessels (Saga, Vilamoura and Daytona) in the first half of 2011. Offshore Drilling segment General and administrative expenses increased by $16.7 million, or 95.9%, to $34.1 million for the six-month period ended June 30, 2012, as compared to $17.4 million for the six-month period ended June 30, 2011. This increase is mainly due to increased costs related to the management of six drilling units during the six-month period ended June 30, 2012, as compared to four drilling units during the corresponding six-month period ended June 30, 2011, as well as expenses related to the operation of the Company's office in Brazil that commenced operations in late 2011. 4 Legal settlements and other Drybulk Carrier segment For the drybulk carrier segment, a gain of $8.0 million was realized for the six-month period ended June 30, 2012, mainly due to compensation received from charterers as a result of the earlier redelivery of a number of vessels during 2012. No such gains were incurred during the relevant period in 2011. Tanker segment The Tanker segment did not incur such gains or losses during the relevant periods. Offshore Drilling segment The Offshore Drilling segment incurred net losses of $6.4 million, mainly associated with a claim related to import/export taxes duties in Angola that was settled during the second quarter of 2012. No such losses were incurred during the relevant period in 2011. Interest and finance costs Drybulk Carrier segment Interest and finance costs increased by $1.3 million, or 2.8%, to $47.0 million for the six-month period ended June 30, 2012, as compared to $45.7 million for the six-month period ended June 30, 2011. The increase is mainly due to increased finance costs resulting from higher average debt and increased amortization of our convertible senior notes compared to the corresponding period in 2011. Tanker segment Interest and finance costs amounted to $0.7 million for the six-month period ended June 30, 2012, while for the six-month period ended June 30, 2011, the major part of interest and finance costs were capitalized to vessels under construction. The increase is mainly due to increased finance costs resulting from higher average debt due to the delivery of the vessels Calida, Petalidi and Lipari in 2012. Offshore Drilling segment Interest and finance costs increased by $39.5 million, or 188.1%, to $60.5 million for the six-month period ended June 30, 2012, as compared to $21.0 million for the six-month period ended June 30, 2011. The increase is mainly associated with higher level of debt during the first half of 2012, as compared to the corresponding period in 2011. Interest income Drybulk Carrier segment Interest income decreased by $3.6 million, or 69.2%, to $1.6 million for the six-month period ended June 30, 2012, as compared to $5.2 million for the six-month period ended June 30, 2011. The decrease was mainly due to a decreased average cash balance and lower interest rates on our deposits during 2012, as compared to 2011. Tanker segment The Tanker segment did not earn any interest income during the relevant periods. Offshore Drilling segment Interest income decreased by $10.1 million, or 97.1%, to $0.3 million for the six-month period ended June 30, 2012, compared to $10.4 million for the six-month period ended June 30, 2011. The decrease was mainly due to lower interest rates on our deposits during 2012, as compared to 2011. 5 Loss on interest rate swaps Drybulk Carrier segment Losses on interest rate swaps decreased by $12.6 million, or 59.4%, to $8.6 million for the six-month period ended June 30, 2012, as compared to $21.2 million for the six-month period ended June 30, 2011. The loss for the six-month period ended June 30, 2012, was mainly due to mark to market losses of outstanding swap positions as swap rates trended downwards. Tanker segment Losses on interest rate swaps amounted to $2.2 million for the six-month period ended June 30, 2012. The Tanker segment did not incur any gain/(loss) on interest rate swaps during the relevant period in 2011because the Company entered into swap agreements for this segment in 2012. Offshore Drilling segment Losses on interest rate swaps decreased by $7.7 million, or 41.4%, to $10.9 million for six-month period ended June 30, 2012, as compared to $18.6 million for the six-month period ended June 30, 2011. The loss for the six-month period ended June 30, 2012, was mainly due to mark to market losses of outstanding swap positions as swap rates trended downwards. Other, net Drybulk carrier segment Other, net decreased by $1.9 million, to a gain of $0.7 million for the six-month period ended June 30, 2012, compared to a gain of $2.6 million for the six-month period ended June 30, 2011. The decrease is mainly attributable to the gain from the sale of $57 million of senior notes of Ocean Rig UDW Inc. ("Ocean Rig"), during the six-month period ended June 30, 2011 as compared to the sale of $18 million of senior notes of Ocean Rigin the relevant period in 2012. Tanker segment Other, net amounted to a loss of $0.02 million for the six-month period ended June 30, 2012, compared to a loss of $0.01 million for the relevant period in 2011. Offshore Drilling segment Other, net increased by $0.7 million, or 53.8%, to a gain of $1.9 million for the six-month period ended June 30, 2012, compared to a gain of $1.3 million for the six-month period ended June 30, 2011. The increase is due to gains arising from foreign currency exchange rate differences. Income taxes Drybulk Carrier segment We did not incur any income taxes on international shipping income in our Drybulk Carrier segment for the relevant periods. Tanker segment We did not incur any income taxes on international shipping income in our Tanker segment for the relevant periods. Offshore Drilling segment Income taxes increased by $11.8 million, or 120.4%, to $21.6 million for the six-month period ended June 30, 2012, compared to $9.8 million for the six-month period ended June 30, 2011. Since our drilling units operate around the world, they may become subject to taxation in many different jurisdictions. The basis for such taxation depends on the relevant regulations in the countries in which we operate. Consequently, there is no expected relationship between the income tax expense or benefit for the period and the income or loss before taxes. 6 Liquidity As of June 30, 2012, we had cash and cash equivalents of $366.3 million and $369.2 million of restricted cash related to (i) bank deposits which are used to fund the loan installments coming due, (or "retention accounts"); (ii) bank deposits permanently blocked as cash collateral; and (iii) required minimum cash and cash equivalents, (or "minimum liquidity"). Our cash and cash equivalents increased by $115.2 million, or 45.9%, to $366.3 million as of June 30, 2012, compared to $251.1 million as of December 31, 2011 and our restricted cash decreased by $36.4 million, or 9.0%, to $369.2 million as of June 30, 2012, compared to $405.6 million as of December 31, 2011. The increase in our cash and cash equivalents was mainly due to the net proceeds of borrowings under our senior secured credit facilities amounting to $110.7 million, proceeds of $18.7 million, in connection with the sale of senior notes of Ocean Rig, the net proceeds of $116.7 million from the sale of vessels, the net proceeds of $180.5 million in connection withour sale of common shares of Ocean Rig owned byus and cash from operations of approximately $131.5 million, which were partly offset by loan repayments of $214.0 million, advances for vessels and drilling units under construction amounting to $56.2 million and $209.1 million paid in connection with vessel and drilling rig acquisitions and improvements. The decrease in restricted cash was primarily due to the release of cash collateral of approximately $36.4 million pursuant to the terms of amendments to our credit facilities. Working capital is defined as current assets minus current liabilities (including the current portion of long-term debt). Our working capital deficit amounted to $128.1 million as of June 30, 2012, compared to $186.2 million as of December 31, 2011. The decrease in our working capital deficit by $58.1 million for the six-month period ended June 30, 2012 is primarily due to the increase in cash and cash equivalents described above.We believe that we will be able to satisfy our liquidity needs for the next 12 months with the cash we generate from our operations and, if required, proceeds from future debt or equity issuances. Since our formation, our principal source of funds has been equity provided by our shareholders through equity offerings or at-the-market sales, operating cash flows and long-term borrowings. Our principal use of funds has been capital expenditures to establish and grow our fleet, the maintenance of the quality of our vessels, compliance with international shipping standards, environmental laws and regulations, the funding of working capital requirements, principal repayments on outstanding loan facilities and the payment of dividends. As of June 30, 2012, we had total indebtedness of $4.4 billion under our senior secured credit facilities and senior notes, excluding unamortized financing fees. Please refer to the discussion on Long-term Debt as detailed in Note 9 of our unaudited interim condensed consolidated financial statements for the six-month period ended June 30, 2012. Cash flow Net cash provided by operating activities was $131.5 million for the six-month period ended June 30, 2012. In determining net cash provided by operating activities for the six-month period ended June 30, 2012, net loss was adjusted for the effects of certain non-cash items including $166.0 million of depreciation and amortization, $1.0 million of loss on sale of assets, $15 million of amortization and write-off of deferred financing costs, $18.6 million of amortization of deferred convertible senior debt costs and $6.8 million of non-cash stock based compensation expenses. Moreover for the six-month period ended June 30, 2012, net loss was also adjusted for the effects of non-cash items such as the gain in the change in fair value of derivatives of $25.1 million, amortization of discontinued cash flow hedges of $6.5 million and amortization of above market value acquired time charters of $8.7 million. Net loss was also adjusted for the decrease in security deposits amounting to $33.1 million and a gain on sale of senior notes of Ocean Rig of $0.7 million. The Company had net cash outflows for working capital of approximately $20.0million for the six-month period ended June 30, 2012. Net cash provided by operating activities was $137.5 million for the six-month period ended June 30, 2011. Net cash used in investing activities was $93.5 million for the six-month period ended June 30, 2012. The Company made payments of $56.2 million for advances for vessels and drilling units under construction and $209.1 million for vessel and drilling rig acquisitions and improvements. These cash outflows were offset by the decrease of $36.4 million in the amount of cash deposits required by our lenders, proceeds of $18.7 million in connection with the sale of senior notes of Ocean Rig and the net proceeds of $116.7 million from the sale of vessels. Net cash used in investing activities was $993.6 million for the six-month period ended June 30, 2011. Net cash provided by financing activities was $77.2 million for the six-month period ended June 30, 2012, consisting mainly of the borrowings of $128.1 million under our long term credit facilities and the net proceeds of $180.5 million in connection with the sale of common shares ofOcean Rig owned by us, which were offset by $17.4 million in payments for financing costs and repayments of $214.0 million of debt under our long-term credit facilities. Net cash provided by financing activities was $832.3 million for the six-month period ended June 30, 2011. 7 Financing activities Long-term debt As of June 30, 2012, the Company was in compliance with,or had the ability to remedy breaches of, the financial covenants contained in its credit facilities. As of June 30, 2012, we were not in compliance with loan-to-value ratios contained in certain of our loan agreements under which a total of $583.3 million was outstanding as of that date. As a result, we may be required to prepay indebtedness or provide additional collateral to our lenders in the form of cash in the total amount of $146.5 million in order to comply with these ratios. For more information, see "Item 5.B. Liquidity and Capital Resources – Breach of Financial Covenants under Secured Credit Facilities" in our Annual Report on Form 20-F for the year ended December 31, 2011 filed with the Commission on March 16, 2012. If we fail to obtain a waiver for any covenant breach or remedy any such breach within the required time period or comply with the applicable covenants in the original loan agreements, as applicable, our lenders could accelerate our indebtedness and foreclose on our vessels. In addition, if conditions in the drybulk charter, tanker and offshore drilling markets decline from current levels and the market value of our vessels declines even further, we may seek to restructure our outstanding indebtedness.For more information, see Note 9 to our unaudited interim condensed consolidated financial statements for the six-month period ended June 30, 2012. As of June 30, 2012, we had $1.8 billion of remaining installment payments under our drybulk, tanker and drillship newbuilding contracts. We have not obtained financing for our four newbuilding Panamax drybulk vessels, two newbuilding Capesize drybulk vessels, five newbuilding tanker hulls and three newbuilding drillships. We plan to finance these capital expenditures, amounting to $1,572.9 million in the aggregate, with new debt or equity financing. As of June 30, 2012, we had a total of $4.2 billion in debt outstanding (net of financing fees) under our credit facilities with various institutions and our senior notes. The table below reflects the classification of certain debt repayments scheduled to be due after June 30, 2012 as payable by such date indicated below. Twelve months ending Total (in thousands) June 30, 2013 $ June 30, 2014 June 30, 2015 June 30, 2016 June 30, 2017 and thereafter Less: Financing fees $ Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Contractual Obligations and Contingencies The following table sets forth our contractual obligations and their maturity dates as of June 30, 2012: Obligations Total 1st year 2nd year 3rd year 4th year 5th year and thereafter (In thousands of Dollars) Shipbuilding contracts-Vessels (1) $ $
